DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 8/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (U.S. Patent Application Publication 2002/0170057) in view of Allison et al. (U.S. Patent No. 6,262,722).

	Referring to claim 1, Barrett discloses a display control device comprising a display control unit (see Figure 1).
	Barrett also discloses displaying filter information regarding a filter and first information regarding content in a first area of a display screen (see Figure 7 and Paragraphs 0091-0107 for displaying filter information 304 and first information in area 306 regarding content in a first area of a display screen, wherein the first area comprises the filter information 304 area and filtered channel information 306).
	Barrett also discloses displaying, in a case where a user performs a first operation (see Paragraphs 0093-0095 for selecting the sports filter), the filter information and second information regarding the content in a second area of the display screen (see Figure 7 and Paragraphs 0093-0095 for selection of the sports filter resulting in second information 202a-202n and filter information 304being displayed in a second area represented by filter buttons 304 and area 308), the second area being greater than the first area (see Figure 7 for the second area 308 being greater than the first area).
	While Barrett does teach that an operation can be executed by activation of a cross button provided on a remote controller (see remote control 26 in Figure 1 and Paragraph 0043 which has a cross button and directional keys which allow a user to navigate the EPG of Figure 7), Barrett fails to teach that a position of the filter information on the display screen changes when the user performs the first operation and that the first operation is a single operation of a directional key of a cross button provided on a remote controller.
	Allison also discloses displaying, in a case where a user performs a first operation, filter information and second information regarding the content in a second area of the display screen (see Figure 8 and Column 9, Line 46 through Column 10, Line 42), as well as that a position of the filter information on the display screen changes when the user performs the first operation (see Column 9, Lines 53-56 for selecting additional program categories using buttons which changes the position of the categories) and that the first operation is a single operation of a directional key of a cross button provided on a remote controller (see Figure 5 and Column 5, Line 7 though Column 6, Line 63).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide, as taught by Barrett, using the filter information position change and remote controller, as taught by Allison, for the purpose of providing an interactive television program guide with an improved logical structure that facilitates navigation through the guide (see Column 1, Lines 36-40 of Allison).

	Referring to claim 2, Barrett also discloses that the first information includes information regarding content corresponding to the filter (see Figure 7 for the first area 306 having sports program listings corresponding to the filter) and the second information includes information regarding content corresponding to the filter (see Figure 7 for the second area 308 having additional sports program listings and the sports listings in the first area 306, which correspond to the filter).

	Referring to claim 3, Barrett also discloses displaying the first information in an upper area in the first area and displays the filter information in a lower area in the first area (see Figure 7 and Paragraphs 0091-0107 and note that the filter information 304 is lower than the program listings in the first area 306).
	Barrett also discloses switching, in a case where an operation corresponding to a downward direction is performed as the first operation, a display from the filter information and the first information displayed in the first area to the filter information and the second information displayed in the second area (see the rejection of claim 1 for the examiner's interpretation of the first and second areas and note Paragraph 0096 which allows a user to scroll from the first information to the second information, thereby allowing a user to switch from the first information in the first area to the second information in the second area, wherein the filter information 304 is included in the first and second areas based on the examiner's interpretation).

	Referring to claim 4, Barrett also discloses that the display control unit displays the filter information and the first information which are superimposed on the first area corresponding to part of an image of content displayed on the display screen (see Figure 7 for displaying the filter information and first information on the display screen and Paragraph 0057 for doing so in a translucent or opaque manner).

	Referring to claim 6, Barrett also discloses that the second information includes information with coarse information granularity compared with the first information (see Figure 7 for the second information 308 in the second area providing more program listings than the first information 306 in the first area, thereby providing a more coarse granularity in regards to the second information in the second area).

	Referring to claim 7, Barrett also discloses that the second information includes information with high at-a-glance readability compared with the first information (see Figure 7 for the first information 306 being shaded and less readable than the second information 308).

	Referring to claim 8, Barrett also discloses displaying the filter information in an upper area in the second area and displays the second information in a lower area in the second area (see Figure 7 for second information 308 being displayed in a lower area in the second area and the filter information 204 being above the bottom of the second information in the second area).
	Barrett also discloses switching, in a case where an operation corresponding to an upward direction is performed by the user as a second operation different from the first operation, the display from the filter information and the second information displayed in the second area to the filter information and the first information displayed in the first area (see Figure 7, Paragraphs 0008 and Paragraphs 0066-0067).

	Referring to claim 9, Barrett also discloses that in a case where a second operation different from the first operation is performed by the user, the display control unit displays third information regarding content corresponding to the first information in a third area different from the first area and the second area (see Paragraph 0097).

	Referring to claim 10, Barrett also discloses that in a case where an operation corresponding to an upward direction is performed as the second operation, the display control unit displays the third information superimposed on at least part of the first information displayed in the first area, the third information being displayed in the third area (see Paragraph 0097 and Figure 7 for the user navigating from the Best Bet filter option to the movies filter option (upward navigation direction), which upon activation of the movies filter option, replace the listings in the first area 306 from the first information to third information (movies)).

	Referring to claim 11, Barrett also discloses that the third information includes information with finer information granularity compared with the first information and the second information (finer granularity in regards to the program listings corresponding to the new filter selected).

	Referring to claim 12, Barrett also discloses that the third information includes information with a low at-a-glance readability compared with the first information and the second information (see Figure 7 and Paragraph 0097 for the third information replacing the first information, which is shaded and therefore includes information with a low at-a-glance readability).

	Referring to claim 13, Barrett also discloses that in a case where an operation corresponding to a downward direction is performed as the first operation, the display control unit switches a display from the third information displayed in the third area to the filter information and the first information displayed in the first area (see Paragraph 0097 and Figure 7 for the user navigating from the Sports filter option to the movies filter option (downward navigation direction), which upon activation of the movies filter option, replace the listings in the first area 306 from the first information to third information (movies)).

	Referring to claim 14, Barrett also discloses that the first area includes a lower area that is substantially half an entire area of the display screen (see Figure 7 for first area 306 having a lower area (bottom two set of program listings)), the second area includes an area corresponding to the entire area of the display screen (see Figure 7 for second area 308 and 304 corresponding to the entire area of the display screen), and the display control unit displaying the filter information displayed in the first area and the filter information displayed in the second area at a position indicating that the first information displayed in the first area and the second information displayed in the second area are relevant (see Figure 7 for the filter information being part of the first and second areas 306/308 and is positioned on the right side of the first and second area and indicate what program listings are being displayed in the first and second area 306/308).

	Referring to claim 15, Barrett also discloses that the first information includes information regarding content corresponding to a selection filter selected from among a plurality of the filters (see Figure 7 and Paragraph 0097) and the second information includes information regarding the content corresponding to the selection filter (see Figure 7 for the second area 308 having listings in both area 306 and 308).

	Referring to claim 16, Barrett also discloses that the third information includes information regarding selection content selected from among a plurality of pieces of content corresponding to the first information (see Figure 7 for selection of the movies filter option using listings from second area 308 to fill first area 306, wherein the first information takes listings from the same second area 308 when the sports filter option is selected, therefore the third information includes information that corresponds to the first information).

	Referring to claim 17, Barrett also discloses that the first operation and the second operation each include an operation on a cross button provided on a remote controller (see remote control 26 in Figure 1 and Paragraph 0043).

	Referring to claim 18, Barrett also discloses that the content includes broadcast content and the display control device is configured as a television receiver further comprising a display unit including the display screen (see Figures 2-3 and Paragraph 0052).

	Referring to claims 19-20, see the rejection of claim 1.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (U.S. Patent Application Publication 2002/0170057) in view of Allison et al. (U.S. Patent No. 6,262,722) in further view of Stallings et al. (U.S. Patent No. 10,230,917).
	Referring to claim 5, Barrett and Allison disclose all of the limitations of claim 1, but fail to teach that the display control unit displays, in the second area, a reduced size image obtained by reducing in size an image of content together with the filter information and the second information.
	Stallings discloses that a display control unit displays, in the second area, a reduced size image obtained by reducing in size an image of content together with filter information and second information (see Figure 9 or Figure 10 for displaying in a second area (200 or 190) a reduced size image obtained by reducing in size an image of content together with filter information (166) and second information (listings 160)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide, as taught by Barrett and Allison, using the reduced size image in the program guide, as taught by Stallings, for the purpose of providing more effective advertising and content promotion (see Column 2, Lines 57-58 of Stallings).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


October 18, 2022